DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 04 November 2022. As directed by the amendment: Claims 1, 6, 7, 9, 12, and 13 have been amended, claims 4, 5, and 18-20 are cancelled, and claims 21-25 have been newly added. Claims 1-3, 6-17, and 21-25 currently stand pending in the application. 
The amendments to claims 1 and 12 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with respect to improper language and antecedence have been resolved. The cancellation of claims 18-20 have rendered moot their relevant claim objections. Accordingly, the claim objections are herein withdrawn. 
The amendments to the specification are sufficient to overcome the specification objections listed in the previous action. The specification objections are herein withdrawn. 
The cancellation of claim 20 has rendered moot its relevant rejection under 35 U.S.C. 101, which rejection is herein withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the §102 rejections of claim 1 and its dependent claims, including new independent claim 13, have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to the rejections under §102 as anticipated by DiPoto (US 7,736,305), Dube (US 8,052,729), or Stevens (US 7,811,312), and the rejections under §103 as being unpatentable over Stevens, have been considered but are moot because the new grounds of rejection do not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 04 November 2022 have been fully considered but they are not persuasive. As to claim 12, Applicant contends that there is no indication in Federspiel (US 8,652,180) that the elevation region 180, the offset region 182, the transverse region 184, nor the alignment region 186 include visual indicia configured to position the bone fixation system 50 relative to a bone of a patient. Applicant contrasts these features of the body positioner 142 in Federspiel to the visual indicia 133 coupled to the body positioner 132 of the instant application. Examiner respectfully submits that, as claimed, Federspiel’s body positioner has visual indicia, where the term indicia is commonly understood to mean physical signs. The different regions 180-186 of the body positioner in Federspiel are visible and are physical signs that indicate the position and orientation of the implant relative to the body positioner and its visual indicia. These visual indicia are configured to position the device body relative to the bone of the patient because the visual indicia facilitate positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone. There is no structure claimed that would differentiate Federspiel’s body positioner from that of the instant application; rather, the visual indicia are only described in the claim with functional language. 
As to claim 5 (now cancelled but its limitations incorporated into amended claim 1), Applicant contends that Murashko (US 8,523,862) refers to element 36 as “a spreading pin or rod 36” and “an axially movable rod 36.” Applicant contends that there is no teaching or suggestion in Murashko that the “axially movable rod” can locate tissue or otherwise function as a tissue locator. Examiner respectfully submits that there is no structure claimed that would differentiate Murashko’s tissue locator from that of the instant application. The pin or rod 36, as taught by Murashko, movably extends through the implant attacher 12a along the attacher axis, which meets the claim. The tissue locator 36 in Murashko secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue. The recitation by Applicant of functional language and specific designs of the tissue locator in the instant application (see Arguments, page 24) cannot be compared against Murashko as they are not claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 22 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,652,180 to Federspiel et al. (hereinafter, “Federspiel”).
As to claim 12, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure, shown in FIGs. 1-5, the positioning device comprising a first orthopedic fastener (bone screw that enters slot 126 of implant 52) (col. 11 / ll. 50-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 7 / ll. 30-34), shown in FIG. 4; a device body (140) (col. 9 / ll. 2-10) that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous) (col. 19 / ll. 52-65), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides at least a slightly larger area and height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body including a first fastener guide (154) that is configured to guide positioning of the first orthopedic fastener (bone screw that enters slot 126 of implant 52) relative to the bone of the patient (because the first fastener guide 154 overlaps the slot 126 and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 1, and a body positioner (142) that is coupled to the device body (140) (col. 9 / ll. 2-5), the body positioner having visual indicia (where the term indicia is commonly understood to mean physical signs; the body positioner has offset 182, transverse 184, and alignment 186 regions that are visible and are physical signs that indicate the position and orientation of the implant relative to the body positioner and its visual indicia) configured to position the device body relative to the bone of the patient (the visual indicia facilitates positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone) (col. 9 / ll. 47 – col. 10 / ll. 11, col. 10 / ll. 22-39, col. 10 / ll. 54 – col. 11 / ll. 40). 
As to claim 22, Federspiel discloses the positioning device of claim 12 further comprising an implant attacher (60) that removably secures the orthopedic implant (52) to the device body (140), the implant attacher movably extending through the device body (through opening 148) along an attacher axis (axis of 60), shown in FIG. 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,652,180 to Federspiel et al. (hereinafter, “Federspiel”) in view of U.S. Patent No. US 8,523,862 to Murashko, Jr. (hereinafter, “Murashko”). 
As to claim 1, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure, shown in FIGs. 1-5, the positioning device comprising a first orthopedic fastener (bone screw that enters slot 126 of implant 52) (col. 11 / ll. 50-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 7 / ll. 30-34), shown in FIG. 4; a device body (handle 56 including 140, 142, and 144) (col. 9 / ll. 2-10) that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous) (col. 19 / ll. 52-65), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides at least a slightly larger area and height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body including a first fastener guide (154) that is configured to guide positioning of the first orthopedic fastener (bone screw that enters slot 126 of implant 52) relative to the bone of the patient (because the first fastener guide 154 overlaps the slot 126 and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 1, an implant attacher (60) that removably secures the orthopedic implant (52) to the device body (handle 56 including 140, 142, and 144) (col. 9 / ll. 6-25), the implant attacher movably extending through the device body (through opening 148) along an attacher axis (axis of 60), shown in FIG. 5. 
As to claim 2, Federspiel discloses the positioning device of claim 1 wherein the device body (handle 56 including 140, 142, and 144) is configured to releasably secure the orthopedic implant (52) during positioning of the orthopedic implant in the patient (col. 5 / ll. 23-37, col. 9 / ll. 6-25), shown in FIG. 5. 
As to claim 9, Federspiel discloses the positioning device of claim 1 wherein the implant attacher (60) includes threads (160) that selectively engage the orthopedic implant (at threaded hole 116) to removably secure the orthopedic implant to the device body (col. 9 / ll. 6-25), shown in FIG. 5. 
As to claim 10, Federspiel discloses the positioning device of claim 1 wherein the orthopedic implant is a growth plate (under broadest reasonable interpretation, the implant 52 is a growth plate because it allows bone growth across a fracture 76 by securing the fracture; see claim interpretation above). 
As to claim 11, Federspiel discloses the positioning device of claim 1 wherein the orthopedic fastener (bone screw) is threaded (not shown but implied by the term screw). 
As to claim 14, Federspiel discloses the positioning device of claim 1 wherein the device body (handle 56 including 140, 142, and 144) has a somewhat frustoconical configuration (at end of part 144 adjacent 142), shown in FIG. 1.
As to claim 15, Federspiel discloses the positioning device of claim 1 wherein the device body (handle 56 including 140, 142, and 144) has a somewhat cylindrical configuration (at part 142) (col. 10 / ll. 6-7), shown in FIG. 2.
As to claim 16, Federspiel discloses the positioning device of claim 1 wherein the orthopedic implant is formed from metal (col. 15 / ll. 53-55). 
As to claim 1, Federspiel is silent as to a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 1, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62), an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8, and a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 60) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The opening (e.g. Federspiel, 148) in the device body (Federspiel, at 140) that receives the implant attacher would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the device body when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 

As to claim 1, in a second interpretation, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure (col. 6 / ll. 61 – col. 7 / ll. 3, col. 13 / ll. 52 – col. 14 / ll. 19; the device body 54 provides radiopaque markers 252,254 that facilitate positioning the implant on a bone visualized by radiographic imaging, and its solid construction may be used to move the implant if so grasped), the positioning device comprising a first orthopedic fastener (bone screw that enters first fastener guide 262 of the device body 54 and aligned aperture 102 of the implant 52, shown in FIGs. 4 and 7; col. 12 / ll. 47-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone; and a device body (54) that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (54) including a first fastener guide (262) that is configured to guide positioning of the first orthopedic fastener relative to the bone of the patient (because the first fastener guide 262 overlaps the aperture 102 of the implant and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 6, an implant attacher (58) that removably secures the orthopedic implant (52) to the device body (54) (col. 6 / ll. 61-64), the implant attacher movably extending through the device body along an attacher axis (axis of 58). 
As to claim 7, Federspiel discloses the positioning device of claim 1 further comprising a second orthopedic fastener (bone screw that enters second fastener guide 267 of the device body 54 and aligned aperture 110 of the implant 52, shown in FIGs. 4 and 7; col. 12 / ll. 53-56), and wherein the device body (54) further comprises a second fastener guide (267) so that the fastener guides are positioned on opposing sides of the implant attacher (58; shown received in guide 266 of device body 54 in FIG. 1 – the fastener guides 262 and 267 are positioned on opposing sides of the implant attacher in guide 266 along a diagonal line), and wherein each fastener guide is configured to guide positioning of one corresponding orthopedic fastener relative to the bone of the patient.
As to claim 8, Federspiel discloses the positioning device of claim 7 wherein the fastener guides are non-parallel to one another (the first fastener guide 262 is parallel to marker 252 and the second fastener guide 267 is parallel to marker 256 in FIG. 8, which markers are non-parallel to one another, col. 13 / ll. 53-61).
As to claim 1, Federspiel is silent as to a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 1, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62), an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8, and a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 58, second interpretation above) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The fastener guide (e.g. Federspiel, 262, second interpretation above) in the device body (Federspiel, 54) would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the fastener guide when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 

As to claim 1, in a third interpretation, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure (col. 6 / ll. 61 – col. 7 / ll. 3, col. 13 / ll. 52 – col. 14 / ll. 19; the device body 54 provides radiopaque markers 252,254 that facilitate positioning the implant on a bone visualized by radiographic imaging, and its solid construction may be used to move the implant if so grasped), the positioning device comprising a first orthopedic fastener (bone screw that enters first fastener guide 267 of the device body 54 and aligned aperture 110 of the implant 52, shown in FIGs. 4 and 7; col. 12 / ll. 53-56) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone; and a device body (54) that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides a larger height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body (54) including a first fastener guide (267) that is configured to guide positioning of the first orthopedic fastener relative to the bone of the patient (because the first fastener guide 267 overlaps the aperture 110 of the implant and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 6, an implant attacher (58) that removably secures the orthopedic implant (52) to the device body (54) (col. 6 / ll. 61-64), the implant attacher movably extending through the device body along an attacher axis (axis of 58). 
As to claim 6, Federspiel positioning device of claim 1 wherein the first fastener guide (267) is angled at least 3 degrees relative to the attacher axis (because the implant attacher 58 is shown received in guide 266 of device body 54 in FIG. 1, and the first fastener guide 267 is parallel to marker 256 which is shown in FIG. 8 as angled more than 3 degrees relative to the axes of the other guides, col. 13 / ll. 53-61).
As to claim 1, Federspiel is silent as to a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 1, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62), an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8, and a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 58, third interpretation above) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The guide (e.g. Federspiel, 266, third interpretation above) in the device body (Federspiel, 54) that receives the implant attacher 58 would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the device body when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 

As to claim 23, Federspiel discloses the claimed invention except for further comprising a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 12, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62). 
As to claim 22, Murashko teaches further comprising an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8. 
As to claim 23, Murashko teaches further comprising a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 60) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The opening (e.g. Federspiel, 148) in the device body (Federspiel, at 140) that receives the implant attacher would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the device body when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Federspiel in view of Murashko (hereinafter, “Federspiel/Murashko”), as applied to claims 1, 2, 6-11, 14-16, and 23 above, and further in view of U.S. Patent No. US 8,403,968 to Rabiner et al. (hereinafter, “Rabiner”). 
As to claim 17, Federspiel/Murashko disclose the claimed invention except for wherein the orthopedic implant is formed from a polyester fiber material. 
Rabiner teaches that a bone plate, in the same field of endeavor of bone plates, appropriate for adjoining bone fragments of a mandible, is formed from a polyester fiber material (col. 6 / ll. 49-56) for good strength, stiffness, and hardness and because it is light-weight and has good resistance to mineral oils, solvents, and acids. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to form the orthopedic implant in Federspiel/Murashko (Federspiel, bone plate 52) from a polyester fiber material as taught in Rabiner to provide the implant with good strength, stiffness, hardness, and good resistance to mineral oils, solvents, and acids, and to make the implant light-weight yet strong, all which are desirable in orthopedic implants to resist failure and to be biocompatible. Federspiel contemplates the use of the bone plate for fixing a mandible (col. 16 / ll. 11-18), such that the material taught by Rabiner would be applicable as it is for fixation of the same bone. 

Claims 13, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Federspiel in view of U.S. Patent No. US 9,532,825 to Geebelen (hereinafter, “Geebelen”). 
As to claim 21, Federspiel discloses wherein the body positioner (142) is configured to cooperate with an imaging system to position the device body relative to the bone of the patient (the body positioner facilitates positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible and imageable extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone) (col. 10 / ll. 1-39, col. 11 / ll. 6-40), but is silent as to the imaging system including ultrasound. 
Geebelen teaches an imaging system, in the same field of endeavor of orthopedic bone plates, can utilize radiography, X-ray, ultrasound or fluoroscopy (col. 8 / ll. 46-56). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include ultrasound in Federspiel’s imaging system, since Federspiel contemplates the use of radiography, X-ray, or fluoroscopy (col. 16 / ll. 49-52), and Geebelen teaches that ultrasound is an equivalent imaging alternative, and since the simple substitution of one known element for another (replacing or complementing Federspiel’s radiography, X-ray, or fluoroscopy with Geebelen’s ultrasound) to obtain predictable results (image generation) is within the ordinary skill in the art. All of the types of imaging may be included in the system to provide various options to the practitioner based on applicability to the particular patient or procedure. 

As to claim 13, Federspiel discloses a positioning device for positioning an orthopedic implant (bone plate 52) in a patient during a surgical procedure, shown in FIGs. 1-5, the positioning device comprising a first orthopedic fastener (bone screw that enters slot 126 of implant 52) (col. 11 / ll. 50-52) that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone (col. 7 / ll. 30-34), shown in FIG. 4; a device body (140) (col. 9 / ll. 2-10) that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant which is positioned against the bone, the device body is at least partially subcutaneous) (col. 19 / ll. 52-65), the device body being configured to retract tissue of the patient during the surgical procedure (interpreted as language of intended use; the device body is fully capable of retracting tissue that is adjacent to the device body due to its solid structure that is more solid and rigid than tissue, such that adjacent tissue would be forced back around and by the device body; the device body provides at least a slightly larger area and height than the implant about which to retract tissue, and retracts tissue from interfering with drilling and screw insertion tools that are passed through the device body), the device body including a first fastener guide (154) that is configured to guide positioning of the first orthopedic fastener (bone screw that enters slot 126 of implant 52) relative to the bone of the patient (because the first fastener guide 154 overlaps the slot 126 and fasteners may be placed into the implant while the device body is attached to the implant) (col. 7 / ll. 23-25, col. 11 / ll. 41-52), shown in FIG. 1; and a body positioner (142) that is coupled to the device body (140) (col. 9 / ll. 2-5), the body positioner being configured to cooperate with an imaging system to position the device body relative to the bone of the patient (the body positioner facilitates positioning the implant and thus the attached device body relative to the bone because at least the alignment region 186 provides a visible and imageable extension of the implant axis to facilitate manual alignment of the long axes of the implant and the bone) (col. 10 / ll. 1-39, col. 11 / ll. 6-40). 
As to claim 24, Federspiel discloses the positioning device of claim 13 further comprising an implant attacher (60) that removably secures the orthopedic implant (52) to the device body (140), the implant attacher movably extending through the device body (through opening 148) along an attacher axis (axis of 60), shown in FIG. 5. 
As to claim 13, Federspiel is silent as to the imaging system including ultrasound. 
Geebelen teaches an imaging system, in the same field of endeavor of orthopedic bone plates, can utilize radiography, X-ray, ultrasound or fluoroscopy (col. 8 / ll. 46-56). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include ultrasound in Federspiel’s imaging system, since Federspiel contemplates the use of radiography, X-ray, or fluoroscopy (col. 16 / ll. 49-52), and Geebelen teaches that ultrasound is an equivalent imaging alternative, and since the simple substitution of one known element for another (replacing or complementing Federspiel’s radiography, X-ray, or fluoroscopy with Geebelen’s ultrasound) to obtain predictable results (image generation) is within the ordinary skill in the art. All of the types of imaging may be included in the system to provide various options to the practitioner based on applicability to the particular patient or procedure. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Federspiel in view of Geebelen (hereinafter, “Federspiel/Geebelen”), as applied to claims 13, 21, and 24 above, and further in view of Murashko. 
As to claim 25, Federspiel/Geebelen disclose the claimed invention except for further comprising a tissue locator that movably extends through the implant attacher along the attacher axis. 
As to claim 13, Murashko teaches a device, in the same field of endeavor of guide systems for bone plates, comprising a device body (14) that is removably positionable at least partially subcutaneously within the patient during the surgical procedure (because the device body is attached to the implant 16 which is positioned against the bone, the device body is at least partially subcutaneous), the device body including a first fastener guide (22) (col. 4 / ll. 58-62). 
As to claim 24, Murashko teaches further comprising an implant attacher (12a), shown in FIGs. 2-9, that removably secures the orthopedic implant (16) to the device body (14) (col. 5 / ll. 1-5), the implant attacher movably extending through the device body along an attacher axis, shown in FIGs. 1 and 8. 
As to claim 25, Murashko teaches further comprising a tissue locator (36) that movably extends through the implant attacher (12a) along the attacher axis (col. 5 / ll. 1-14) (the tissue locator secures the device body to the implant and because the device body provides guidance for drilling of screw holes through the implant along desired trajectories into target tissue, the element 36 under broadest reasonable interpretation is considered to be a tissue locator for its role as part of the whole device, in securing the device body for locating or targeting target tissue), shown in FIG. 8. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Federspiel/Geebelen’s device to include an implant attacher and tissue locator as taught by Murashko, in place of the implant attacher (Federspiel, 60) taught by Federspiel, since the simple substitution of one known element for another (replacing Federspiel’s implant attacher with Murashko’s) to obtain predictable results (releasable securement of two parts) is within the ordinary skill in the art, and Murashko’s implant attacher would be capable of snap-fitting into any hole, non-threaded or threaded, in a bone plate implant via its expandable tip (Murashko, 38) which is expanded by axial movement of the tissue locator (Murashko, 36) to connect the device body to the implant, therefore providing increased versatility to the device for connection to any type of hole in the implant since the implant attacher can snap-fit with threaded protrusions in the implant hole or a non-locking non-threaded rim in the hole. The implant attacher as taught by Murashko, which does not rely on threaded engagement with the implant hole, would also retain the integrity of the implant hole for subsequent bone screw engagement by avoiding cross-threading or stripping as could occur with a threaded implant attacher. The opening (e.g. Federspiel, 148) in the device body (Federspiel, at 140) that receives the implant attacher would be modified in view of Murashko to include an anti-rotation recess (Murashko, 26, FIG. 1A and 8) to receive an anti-rotation element (Murashko, 102, FIG. 5) on Murashko’s implant attacher to prevent rotation of the implant attacher within the device body when the tissue locator is rotated (Murashko, col. 5 / ll. 44-59). 






Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a positioning device for positioning an orthopedic implant in a patient during a surgical procedure, the positioning device comprising a first orthopedic fastener that is configured to penetrate into a bone of the patient to secure the orthopedic implant to the bone; a device body that is configured to be removably positionable at least partially subcutaneously within the patient during the surgical procedure, the device body being configured to retract tissue of the patient during the surgical procedure, the device body including a first fastener guide that is configured to guide positioning of the first orthopedic fastener relative to the bone of the patient, an implant attacher that removably secures the orthopedic implant to the device body, the implant attacher movably extending through the device body along an attacher axis; and a tissue locator that movably extends through the implant attacher along the attacher axis; wherein the device body is inflatable. The closest prior art is Federspiel (US 8,652,180) as modified by Murashko (US 8,523,862). Federspiel in view of Murashko disclose the limitations of claim 1, but are silent as to wherein the device body is inflatable. Since the device body (56 or 54) is a solid positioning guide/handle used to manipulate the implant, and/or a drill guide, there is no reasonable motivation to modify the art of record to resolve the above deficiencies and arrive at the claimed invention. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775